Citation Nr: 0825110	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  03-16 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by dysphagia, regurgitation, and acid reflux, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to 
November 1984, and from November 1989 to April 1992, 
including service in the Southwest Asia theater of operations 
during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the veteran's claim of service 
connection for achalasia.  The veteran perfected a timely 
appeal of this determination to the Board.

In November 2005, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.

This matter was before the Board in February 2006 and 
November 2006, and was both times remanded for further 
development.

As a procedural matter, the Board of Veterans' Appeals 
(Board) observes that in a September 2000 rating decision, 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas denied the veteran's original claim of 
entitlement to service connection for achalasia.  The veteran 
did not initiate an appeal of the September 2000 rating 
decision, and, as such, that decision became final when the 
one-year appeal expired in September 2001.  38 U.S.C.A. 
§ 7105(b)(1), (c ) (West 1991 & 2002).  However, in light of 
the fact that the RO denied the veteran's claim as "not 
well-grounded," the RO properly readjudicated the veteran's 
claim in accordance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. § 5107, Historical and 
Statutory Notes, Effective Dates and Applicability Provisions 
(West Supp. 2001) (providing for the re-adjudication of 
claims that were denied as "not well-grounded," and became 
final during the period beginning on July 14, 1999, and 
ending on November 9, 2000).  Hence, the RO appropriately 
readjudicated the veteran's claim as if the previous denial 
of that claim had not been made.  Id. Therefore, the issue is 
to be phrased as listed on the cover page of this decision.


FINDINGS OF FACT

1. The veteran had active military service in the Southwest 
Asia theater of operation during the Gulf War.

2. The veteran's symptoms of dysphagia, regurgitation and 
acid reflux are attributable to a known clinical diagnosis of 
chronic gastroesophageal reflux disease with history of 
achalasia.

3. The medical evidence does not show that the veteran's 
chronic gastroesophageal reflux disease with a history of 
achalasia had its onset in service or was due to any event or 
incident of his active duty service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a chronic disability manifested by dysphagia, 
regurgitation and acid reflux, including as due to an 
undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, October 
2001, December 2006, and July 2007 letters to the veteran 
from the Agency of Original Jurisdiction (AOJ) specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection, and the division of responsibility between the 
veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007), these letters essentially satisfied the notification 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
the information and evidence VA would seek to provide; and 
(3) informing the veteran about the information and evidence 
he was expected to provide.  The Board notes that a "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008) (applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, a VCAA-compliant 
letter was issued to the veteran by July 2007.  Thereafter, 
he was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a supplemental 
statement of the case to the veteran in March 2008.  Thus, 
the Board finds that the veteran was not prejudiced by any 
inadequate notice, and that there is no reason to believe a 
different result would have been obtained had the error not 
occurred.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Sanders v. Nicholson, 487 F.3d 881, 891 
(Fed. Cir. 2007).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in December 2006 and July 2007.  As such, any notice 
deficiencies related to the rating or effective date were 
subsequently remedied.  Thus, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, a VA 
examination, the veteran's testimony at his June 2004 RO 
hearing, the veteran's and his wife's testimony at his 
November 2005 Board hearing, and written statements from the 
veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.  The Board therefore determines 
that VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for achalasia, manifested by dysphagia, regurgitation, and 
acid reflux.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than September 30, 
2011, and cannot be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In the 
case of claims based on undiagnosed illness under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs 
of illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

In the instant case, service medical records do not reflect 
complaints of or treatment for dysphagia, regurgitation, acid 
reflux, or any other esophageal problems.

The post-service medical record reflects that the veteran has 
been treated for achalasia for several years.  The earliest 
records of such treatment are VA records dated from October 
to December 1999.  These records indicate both that the 
veteran repeatedly reported trouble swallowing that began in 
May 1995.  These records also indicate diagnoses of 
"achalasia since May of 1995."

During his June 2004 RO hearing, the veteran testified that, 
during his period of service during the Persian Gulf War, he 
was exposed to dense clouds of smoke burning from oil wells 
for 60 to 90 days.  He also testified that he first began 
noticing problems with swallowing in 1995, and that he 
believed that the medications he took for Anthrax in service 
might be related to his current disability.

At his November 2005 Board hearing, the veteran testified 
that he was not wearing any protective mask when he was 
exposed to smoke from oil wells in service.  He also 
testified that he began experiencing problems swallowing 
right after he came back from the Gulf War, and that he began 
having problems swallowing food again approximately one year 
after service.  The veteran's wife testified that she noticed 
problems with the veteran's swallowing immediately following 
his period of service.

The veteran was afforded a VA Gulf War examination in March 
2006.  On examination, the veteran was diagnosed as having 
chronic gastroesophageal reflux disease with history of 
achalasia and dysphagia with current symptoms of 
regurgitation twice a week, and difficulty swallowing foods 
and sugary type substances on a daily basis.  The examiner 
opined that the veteran's gastroesophageal reflux disease, 
achalasia, and dysphagia were less likely than not related to 
any type of Persian Gulf experience.  The examiner noted that 
the veteran's condition occurred four years after he was in 
the Persian Gulf, and that there was no literature claiming 
that Persian Gulf exposures would have anything to do the 
veteran's gastroesophageal problems.

The Board finds a preponderance of the evidence to be against 
the veteran's claim of service connection for chronic 
disability manifested by dysphagia, regurgitation, and acid 
reflux, to include as due to an undiagnosed illness.

The veteran has been diagnosed with chronic gastroesophageal 
reflux disease with history of achalasia and dysphagia with 
current symptoms of regurgitation.  Thus, his 
gastroesophageal condition is not a manifestation of an 
undiagnosed illness, and he is not entitled to compensation 
under 38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317.

Furthermore, there is no indication in the record of in-
service incurrence of the veteran's disability.  Service 
medical records do not reflect complaints of or treatment for 
dysphagia, regurgitation, acid reflux, or any other 
esophageal problems.  Furthermore, there is no diagnosis or 
treatment for achalasia, dysphagia, symptoms of 
regurgitation, or any other gastroesophageal condition until 
October 1999, and VA medical treatment records indicate that 
the veteran repeatedly reported trouble swallowing that began 
in May 1995 and was given diagnoses of "achalasia since May 
of 1995."  Thus, the earliest indication of swallowing 
problems in the medical record is May 1995, which is more 
than three years after the veteran's period of service.  
Moreover, the only medical etiology opinion of record, which 
is that of the March 2006 VA examiner, indicates that the 
veteran's disability is not related to his service.

The Board notes the veteran's testimony of exposure to smoke 
from burning oil in service, and that he believes that his 
current disability is a result of such exposure or of 
medications he took for Anthrax.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  There is no medical 
opinion or other competent medical evidence linking the 
veteran's current disability, manifested by dysphagia, 
regurgitation, and acid reflux, to his period of service, and 
the veteran is not competent to provide such an opinion.

Also, the Board notes that at his November 2005 Board 
hearing, the veteran testified that he began experiencing 
problems swallowing right after he came back from the Gulf 
War, that he began having problems swallowing food again 
approximately one year after service, and that the veteran's 
wife testified that she noticed problems with the veteran's 
swallowing immediately following his period of service.  
However, in light of the veteran reported history in the 
medical record that his swallowing problems dated back to May 
1995, and his June 2004 RO hearing testimony that he first 
began noticing problems with swallowing in 1995, the Board 
does not find the November 2005 testimony to be credible to 
the extent that it asserts that the veteran's swallowing 
problems began prior to May 1995.

The Board finds thus finds that a preponderance of the 
evidence weighs against the veteran's claim of service 
connection for a chronic disability manifested by dysphagia, 
regurgitation, and acid reflux.  Accordingly, service 
connection is not warranted in this case.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for a chronic disability 
manifested by dysphagia, regurgitation, and acid reflux, to 
include as due to an undiagnosed illness, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


